Order, Supreme Court, New York County (Carol Huff, J.), entered on or about *685October 16, 1997, which granted defendant’s motion to dismiss the complaint on the ground of res judicata and denied her application to enjoin plaintiff pro se from bringing further suits against defendant, unanimously modified, on the facts and in the exercise of discretion, to the extent of enjoining plaintiff from bringing further lawsuits pro se against this defendant without prior judicial approval, and otherwise affirmed, with costs payable to defendant.
The motion court properly dismissed the instant action, the third brought by plaintiff pro se against defendant for the same alleged wrong, as precluded by prior judicial determinations. However, under the circumstances, it appears that the threat of sanctions will not deter this plaintiff’s repetitive litigation, and we modify accordingly (see, Spremo v Babchik, 155 Misc 2d 796, mod 216 AD2d 382, lv denied 86 NY2d 709, cert denied 516 US 1161). Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.